ORDER

PER CURIAM.
Father appeals the trial court’s judgment of modification of his dissolution with respect to the transfer of custody of his minor children and the modification of child support. He further appeals the denial of his motions for contempt and for correction of a docket entry nunc pro tunc. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d SO (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).